DETAILED ACTION
This office action is in response to the amendment filed on March 4, 2021. Claims 1-8, 10-19 and 33 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Hughley on April 19, 2021.
The application has been amended as follows: 
In the claims:
16. (Currently Amended) The vacuum cleaner bag assembly of claim 15, wherein the dry strength of the first material is one of about 16.0 lbs., about 13.2 lbs., about 11.6 lbs., about 18.6 lbs., about 14.0 lbs., about 15.5 lbs., about 12.5 lbs., about 20.0 lbs., or about 16.4 lbs.
Claim 16, previously depended on itself and now has been amended to properly depend from claim 15 thereby placing in the application in better condition for allowance. 
Terminal Disclaimer
The terminal disclaimer filed on March 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10165919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed March 4, 2021, with respect to amended claims 1 and 33 have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-19 and 33 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner bag. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the shield member includes a first portion and a second portion, the shield member being folded about a transverse axis that is disposed at or adjacent to the first point such that during normal operation, the first portion of the shield member abuts and applies a biasing force to the first panel of the panel assembly,
The closest prior art consists of Branofilter (DE202004019344, cited by applicant), Barnes et al. (5735017), Schultink et al. (6171369) and Horne (8572789)   Branofilter discloses a vacuum cleaner bag assembly adapted to be disposed within a vacuum cleaner (see Title), the vacuum cleaner bag assembly comprising: a panel assembly comprising a first panel (2) and a second panel (3) forming an enclosure having an interior volume (Figure 2), wherein an aperture (8) extends through the first panel, the aperture adapted to receive debris exiting an outlet end of a hose assembly (not shown, but is obviously included in the “vacuum cleaner” [see Title], otherwise the vacuumed debris could not be transferred from the surface being cleaned to within the vacuum cleaner) such that the debris is retained within the interior volume (Paragraph 2), each of the first panel and the second panel including an outer sheet and a liner sheet (note; these sheets are each formed as one of the “multiple layers” forming panels [2 and 3] which are also disclosed as being made from “different materials” depending on the particular needs of the user, see Paragraph 15), wherein each of the outer sheets comprises a first outer material (i.e. a flexible filter material, see paragraph 15) and each of the liner sheets comprises a first liner material (i.e. a flexible filter material, see paragraph 15) and a shield member (12) disposed within the interior volume and secured to one or more portions of the panel assembly (Figure 2), wherein the shield member comprises a second material (i.e. plastic) that is different than each of the first outer material and the first liner material, the shield member extends vertically from a first point (upper portion of 12, Figure 1) at or adjacent (note; the definition of “adjacent” according to www.dictionary.com is defined as being; “lying near or close”) to a top portion (6) of the panel assembly to a second point (lower portion of , and assuming arguendo that the shield member comprises a second material (i.e. plastic) that is different than each of the first outer material and the first liner material. Barnes et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaner (Figure 2) having a vacuum cleaner bag (24) that is removably disposed within a vacuum cleaner (i.e. within tank 60) or within a tank (60) of the vacuum cleaner (Figures 1-3 and Column 3, Lines 5-7). In addition, Schultink et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum cleaner bag (Column 5, Lines 8-9) having multiple layers (at 10-12 in Figure 4 or at 31-33 in Figure 5 or at 214-217 in Figure 7 or at the various layers in Figures 8a-8AA), wherein one particular layer (31) may be formed from materials including a wood pulp and polyester blend material 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723